Warren v E.J. Militello Concrete, Inc. (2019 NY Slip Op 08301)





Warren v E.J. Militello Concrete, Inc.


2019 NY Slip Op 08301


Decided on November 15, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 15, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., CARNI, NEMOYER, TROUTMAN, AND WINSLOW, JJ.


941 CA 18-01821

[*1]GARY E. WARREN AND MARY WARREN, PLAINTIFFS-RESPONDENTS,
vE.J. MILITELLO CONCRETE, INC., DESTRO & BROTHERS CONCRETE COMPANY, INC., AND HATCH MOTT MACDONALD NY, INC., DEFENDANTS-APPELLANTS. (APPEAL NO. 2.) 


CHELUS, HERDZIK, SPEYER & MONTE, P.C., BUFFALO (THOMAS J. SPEYER OF COUNSEL), FOR DEFENDANT-APPELLANT E.J. MILITELLO CONCRETE, INC. 
RUPP BAASE PFALZGRAF CUNNINGHAM LLC, ROCHESTER (MATTHEW C. LENAHAN OF COUNSEL), FOR DEFENDANT-APPELLANT DESTRO & BROTHERS CONCRETE COMPANY, INC. 
NASH CONNORS, P.C., BUFFALO (JAMES J. NASH OF COUNSEL), FOR DEFENDANT-APPELLANT HATCH MOTT MACDONALD NY, INC.
PAUL WILLIAM BELTZ, P.C., BUFFALO (CATHERINE B. FOLEY OF COUNSEL), FOR PLAINTIFFS-RESPONDENTS. 

	Appeals from an order of the Supreme Court, Erie County (Donna M. Siwek, J.), entered August 30, 2018. The order, among other things, denied the motions of defendants Hatch Mott MacDonald NY, Inc. and E.J. Militello Concrete, Inc., for summary judgment and denied the cross motion of defendant Destro & Brothers Concrete Company, Inc. for indemnification. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Entered: November 15, 2019
Mark W. Bennett
Clerk of the Court